Exhibit 99.1 Great Basin Scientific Announces Completion of Restructuring of Convertible Notes Exchanged notes have fixed-price conversion of $3.00 per share, premium of 245% to the closing price on April 13, 2017; Derivative liability eliminated Salt Lake City, April 17, 2017 – Great Basin Scientific, Inc. (OTCQB: GBSND), a molecular diagnostics company, announced today that it has improved the terms and completed the exchange of securities with the holders of its 2016 Senior Secured Convertible notes and Series F Preferred stock into Series A Senior Secured Convertible Notes (the “Series A Notes”). The Company also improved the terms and exchanged its Series B Senior Secured Convertible Notes into new Series B Senior Secured Convertible Notes (the “Series B Notes”). The Series A Notes and Series B Notes have a fixed conversion price of $3.00 per share, which represents a conversion price premium of 245% above the closing price of $0.87 per share of the Company’s common stock on Thursday, April 13, 2017, and a maturity date of April 17, 2020. The conversion price of the notes is permanently fixed, with no future price resets, and noteholders are restricted from converting their notes into common stock for six months from the date of the note exchange.
